Citation Nr: 0739313	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, bipolar disorder, and 
major depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which the RO declined to reopen 
the previously denied claim for service connection for 
schizophrenia (previously denied as bipolar/multiple 
personality disorder).

The veteran testified before a Veterans Law Judge in August 
2004.  A transcript of the hearing has been associated with 
the claims file.

In December 2004 the Board reopened the veteran's claims for 
service connection for schizophrenia (previously diagnosed as 
bipolar disorder/multiple personality disorder) and a chronic 
acquired left knee disorder on the basis of new and material 
evidence.  The case was thereafter remanded for further 
development, to include according the veteran further VA 
examination and obtaining additional medical evidence.  

In October 2007, the veteran was notified that the Veterans 
Law Judge who heard her testimony in August 2004 had since 
retired.  She was given an opportunity to testify before 
another Veterans Law Judge who would then decide her case.  
In October 2007, she stated she did not wish another hearing.

The medical evidence reveals that the veteran has been 
diagnosed with several psychiatric disabilities including 
schizophrenia, schizoaffective disorder, bipolar disorder, 
major depression, multiple personality disorder, and PTSD.  
However, the aggregate of the veteran's statements and 
testimony reflect that what she seeks is entitlement to 
service connection for a psychiatric order to include 
schizophrenia, bipolar disorder, and major depression.

In addition, in May 2007, the RO granted service connection 
for the residuals of a left knee injury with small effusion 
and evaluated it as noncompensable, effective in April 2002.  
The veteran has not yet appealed the evaluation assigned or 
the effective date.  As the benefit sought on appeal, service 
connection for a left knee disability, has been fully 
resolved in the veteran's favor, the claim on appeal to the 
Board has been rendered moot and there is no longer a 
question or controversy remaining with respect to the issue 
of service connection for a left knee disability.  

The issues are thus as phrased on the front page of this 
decision.


FINDINGS OF FACT

1.  An acquired psychiatric disorder pre-existed service.

2.  The veteran's preexisting acquired psychiatric disorder, 
including schizophrenia, bipolar disorder, and major 
depression, is shown to have increased in severity beyond the 
natural progression of the disorder as the result of active 
service.


CONCLUSION OF LAW

The veteran's preexisting acquired psychiatric disorder, 
including schizophrenia, bipolar disorder, and major 
depression, was aggravated by service. 38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection for a Psychiatric Disorder

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111. Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The presumption of soundness as to the veteran's psychiatric 
condition has been rebutted by numerous diagnoses and 
findings of acquired psychiatric conditions based on events 
the veteran experienced prior to her entry into active 
service.  In aggregate, VA and private medical treatment 
records reflect diagnosis and treatment for schizoaffective 
disorder, major depression, bipolar disorder, borderline 
personality disorder, multiple personality disorder, post-
traumatic stress disorder, and polysubstance abuse.  VA and 
private records and evaluation reports refer primarily to 
sexual abuse the veteran sustained in her personal and family 
life prior to her active service, but also note that the 
veteran reported having been sexually harassed and sexually 
assaulted during active service as well.  

Moreover, clear and unmistakable evidence, in the form of a 
VA examination report dated in December 2006, reflects the 
opinion that the veteran's psychiatric condition, diagnosed 
as schizoaffective disorder/schizophrenia and personality 
disorder, pre-existed her active service.  This opinion was 
based on a review of the entire claims folder as well as a 
clinical interview with the veteran.  

The veteran does not dispute that her acquired psychiatric 
disorder had its onset prior to active service.  Rather, in 
sworn statements and testimony before a Veterans' Law Judge, 
she acknowledged that she had been treated with prescribed 
medications for depression and had been hospitalized for her 
psychiatric condition prior to her active service.  But, she 
also averred that stressful experiences she endured during 
active service aggravated her psychiatric condition.  
Specifically, in her August 2004 testimony, she pointed to 
difficulties following injury to her left knee and being 
raped.  She testified that she made two suicide attempts, and 
was absent without leave.  She was subsequently discharged as 
unsuitable.

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder. See 38 U.S.C.A. § 
1153. In that case, 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. 38 C.F.R. § 3.306(b). Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). This means 
the base line to measure any worsening of a disability is the 
veteran's disability as shown in all of the medical records, 
not on the happenstance of whether he or she was symptom-free 
when they enlisted. See Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).

The veteran's acquired psychiatric disorder did undergo a 
permanent increase in severity during service.  In statements 
dated in October and November 1997, the veteran's treating 
licensed clinical social worker opined that the two inservice 
suicide attempts represented a psychiatric breakdown during 
the veteran's active service, followed by many years of 
struggling to exist in civilian life.  The health care 
professional further observed that the veteran's struggle to 
deal with these symptoms is characterized by a strong and 
problematic need not to be touched by anyone, male or female.  
These findings and observations are further corroborated by 
the December 2006 VA examination report, in which the 
examiner observed that while it was well-documented that the 
veteran's psychiatric condition pre-existed her entrance into 
active service, she experienced a manic phase during her 
active service which led to her going AWOL and ultimately 
being discharged as medically unsuitable.  Subsequently, 
post-service, she suffered severely from emotional illness 
throughout her adult life, the physician observed, requiring 
multiple hospitalizations after her discharge from active 
service.  The physician opined it was as likely as not that 
her experience in the service aggravated or accelerated the 
natural progression and course of her schizoaffective 
schizophrenia.  The examiner's opinion was based on review of 
claims file as well as clinical interview of the veteran.  

It is noted that service medical records reflect that the 
veteran was hospitalized on two occasions for an overdose of 
prescribed medication.  In October 1973 she was treated for 
overdose of Empirim with codeine and diagnosed with acute 
situational reaction with mild stress.  The hospital report 
shows she was treated for internal derangement of the left 
knee at the same time.  In August 1974, she was treated for 
overdose of Fiorinal.  Service personnel records show that 
she was charged under Article 92 in October 1973 with failing 
to report for class, and was fined and restricted for seven 
days.  Her report of separation reflects that she was 
discharged for unsuitability due to apathy, defective 
attitude, or inability to expend effort constructively.  The 
documents show she had 14 days lost time.  

The presumption of aggravation may only be rebutted if "there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease." 38 C.F.R. § 
3.306(a).  The December 2006 VA examination report 
specifically noted that the veteran's active service had 
aggravated or accelerated her schizoaffective 
disorder/schizophrenia beyond what could be attributed to her 
childhood experiences.

In November 1997, the veteran underwent VA examination, and 
was diagnosed with schizoaffective disorder, bipolar type, 
PTSD, and marijuana abuse.  The physician acknowledged the 
veteran's long history of psychiatric treatment, and noted 
that the veteran's first overdose occurred in the military.  
However, the examination did not include review of the claims 
file and, most importantly, did not discuss the veteran's 
psychiatric treatment prior to active service.  

The December 2006 VA examination, in contrast, included 
review of the entire claims file, to include the veteran's 
service personnel and medical records, SSA records, VA and 
private treatment records.  In addition, the examiner 
interviewed the veteran and reviewed the other medical 
evaluations and opinions of record, including the November 
1997 examination report and the statements offered by the 
veteran's treating clinical social worker.  The December 2006 
report and opinion, being thorough and fully informed, is of 
significant probative value.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  It also lends weight to the diagnosis 
of the November 1997 examiner, and is buttressed by the 
October and November 1997 opinions provided by the veteran's 
treating clinical social worker.  

There are no other findings or medical opinions against a 
finding that the veteran's preexisting psychiatric disorder, 
to include schizophrenia, bipolar disorder, and major 
depression, was aggravated by active service.  

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome. In the absence of medical 
evidence that the increase in disability represented a 
natural progression of the disease, and given evidence that 
the underlying condition permanently worsened during service 
as demonstrated by the December 2006 VA examination report 
findings, the presumption of aggravation of the preexisting 
disorder is not rebutted by clear and unmistakable evidence. 
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; VAOPGCPREC 3-03; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection for an acquired psychiatric disability to 
include schizophrenia, bipolar disorder, and major 
depression, based on aggravation is warranted.


ORDER

Service connection for a psychiatric disorder to include 
schizophrenia, bipolar disorder, and major depression based 
on aggravation is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


